Case 6:19-mc-00025-CEM-GJK Document 22 Filed 05/31/19 Page 1 of 3 PageID 416




                IN THE UNITED STATES DISTRICT COURT, IN AND FOR
                        THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION



AMERICAN CLAIMS MANAGEMENT,
INC.,

               Plaintiff and Counterclaim             Misc. Action. 6:19-MC-00025-CEM-GJK
               Defendant,
                                                      Underlying Case Pending in the United States
       v.                                             District Court for the Southern District of
                                                      California
ALLIED WORLD SURPLUS LINES
INSURANCE COMPANY (fka Darwin                         Case No.: 18-CV-0925 JLS (MSB)
Select Insurance Company),

               Defendant and
               Counterclaimant.
                                               /

             SUPPLEMENTAL DECLARATION OF WILLIAM V. O’CONNOR

       I, William V. O’Connor, hereby declare as follows:

        1.      I am an attorney licensed to practice law in the State of California. I am a partner

 with the law firm of Cooley LLP, attorneys of record in this matter for Plaintiff and Counterclaim-

 Defendant American Claims Management, Inc. (“ACM”). I have personal knowledge of the

 matters set forth herein, and if called upon to do so, could and would testify competently to them.

        2.      ACM’s Complaint was dismissed with leave to amend on March 28, 2019.

 Attached hereto as Exhibit I is a true and correct copy of ACM’s First Amended Complaint, filed

 on April 29, 2019.

        3.      Allied World Surplus Lines Insurance Company (“Allied World”) deposed

 ACM’s current president, Dhara Patel, on April 25, 2019. Attached hereto as Exhibit J is a true

 and correct highlighted excerpt from Ms. Patel’s deposition transcript dated April 25, 2019.
Case 6:19-mc-00025-CEM-GJK Document 22 Filed 05/31/19 Page 2 of 3 PageID 417



        4.      Allied World deposed ACM’s prior litigation counsel, Stephen Erigero, on May

 14, 2019. Attached hereto as Exhibit K is a true and correct highlighted excerpt from Mr.

 Erigero’s deposition transcript dated May 14, 2019.

        5.      On May 30, 2019, I participated in a meet and confer phone call with Guyon

 Knight and Jonathan Feder on behalf of Allied World, and Jason Stearns and Melissa Murphy on

 behalf of Brown & Brown. Attached hereto as Exhibit L is a true and correct highlighted excerpt

 from the transcript of that call dated May 30, 2019.

        6.      On May 6, 2019, I took the deposition of Brett Arruda, Allied World’s claims

 adjuster assigned to the QBE claim. I have reviewed Mr. Arruda’s deposition transcript, and not

 once in more than 300 pages does he ever mention Mark King’s name.

        7.      On April 26, 2019, ACM took the deposition of Allied World’s

 coverage/monitoring counsel in the underlying litigation, Kimberly Ashmore. I have reviewed

 Ms. Ashmore’s deposition transcript, and not once in more than 230 pages does she ever mention

 Mark King’s name. Attached hereto as Exhibit M is a true and correct highlighted excerpt from

 Ms. Ashmore’s deposition transcript dated April 26, 2019.

        8.      Allied World has subpoenaed QBE for information in this matter three times.

 Attached hereto as Exhibit N is a true and correct copy of Allied World’s notice of subpoena

 issued to QBE on October 18, 2018. Attached hereto as Exhibit O is a true and correct copy of

 Allied World’s notice of subpoena issued to QBE on November 20, 2018. Attached as Exhibit P

 is a true and correct copy of Allied World’s notice of subpoena to QBE issued on May 2, 2019.

        9.      Alan Jampol, the attorney appointed by Allied World to defend ACM, was

 deposed by Allied World and ACM on May 15, 2019 and May 16, 2019, respectively. During

 Allied World’s deposition of Mr. Jampol, Allied World’s counsel repeatedly questioned Mr.




                                               -2-
Case 6:19-mc-00025-CEM-GJK Document 22 Filed 05/31/19 Page 3 of 3 PageID 418



 Jampol about his interactions with Mr. King. Attached hereto as Exhibit Q is a true and correct

 highlighted excerpt from Mr. Jampol’s deposition transcript dated May 15, 2019

         10.   I am familiar with the parties’ discovery practices in this case. To date, ACM has

 produced more than 22,000 documents, and Allied World has produced more than 17,000

 documents. Mr. Jampol has also produced more than 1,800 documents in the ACM-Allied World

 litigation.

         11.   Allied World has not yet deposed Robert Schraner or Robert Bowling. Mr.

 Schraner is scheduled to be deposed by Allied World on June 11, 2019. Allied World has issued

 a deposition subpoena to Mr. Bowling.

         12.   I declare under penalty of perjury under the laws of the State of California that the

 foregoing is true and correct. Executed this 31st day of May 2019, in San Diego, California.




                                                               William V. O’Connor




                                               -3-
